Citation Nr: 0933615	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-31 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to reimbursement for equipment purchased for 
vocational rehabilitation and education (VR&E) training.

2.  Entitlement to a determination of feasibility of a 
vocational goal.




(The issues of entitlement to service connection for a 
disability claimed as a broken back, entitlement to a 
compensable evaluation from June 17, 2002, 10 percent from 
March 10, 2003, and 20 percent from December 1, 2003, for the 
residuals of a right foot injury, Muscle Group (MG) XI, all 
on appeal from an initial grant of service connection, 
entitlement to a total compensation rating based on 
individual unemployability (TDIU), and entitlement to an 
extended period of convalescence beyond November 30, 2003, 
for the postoperative residuals of a right ankle fusion are 
the subjects of a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from July 1989 to 
July 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

It is noted that this is the second time that these issues 
have been before the Board for review.  Originally, not only 
were the two issues listed on the front page of this action 
appealed to the Board for review, seven other issues were 
also before the Board.  These other issues included 
entitlement to service connection for a bilateral hip 
disability, to include on a secondary basis, entitlement to 
service connection for a disability claimed as a broken back, 
entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis, entitlement to 
an initial disability evaluation in excess of zero percent 
from June 17, 2002, 10 percent from March 10, 2003, and 20 
percent from December 1, 2003, for the residuals of a right 
foot injury, Muscle Group (MG) XI, entitlement an increased 
(compensable) disability evaluation for residuals of a 
fracture, left third finger, MG VII, entitlement to a TDIU, 
and entitlement to an extended period of convalescence beyond 
November 30, 2003, for the postoperative residuals of a right 
ankle fusion.  

It is the Board's policy to address all issues over which it 
has jurisdiction in a single document.  However, there is an 
exception to this policy where, as here, there are issues of 
education/vocational rehabilitation and training.  Such 
issues come under the general exception for issues dependent 
on completely different law and facts.  The exception is 
specific, instructing that such issues should always be the 
subject of a separate decision.

The record reflects that the Board remanded these issues in 
October 2006.  The claim has since been returned to the Board 
for review.  Nevertheless, after further review, the appeal 
must once again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the issues noted on the front page of this 
action were originally remanded to the RO via the AMC in 
October 2006.  In that action, the Board directed the AMC to 
ensure that all VCAA (Veterans Claims Assistance Act of 2000) 
notification occurred.  The Board further stated that the AMC 
needed to inform the appellant what he needed to present in 
order to prevail on his claim.  A review of the claims folder 
indicates that the AMC did send a VCAA-type information 
letter to the appellant in November 2006.  However, a review 
of that letter indicates that the AMC did not address the two 
issues that are the subject of this particular action.  
Instead, the letter that was sent by the AMC covered the 
issues involving service connection, increased rating, a 
total disability evaluation, and convalescence ratings.  

In other words, after reviewing the documents sent to the 
appellant after the Board Remand, the Board is of the opinion 
that the requested information was not provided to the 
appellant.  Hence, it is the Board's opinion that the RO/AMC 
did not comply with the remand instructions.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the AMC 
did not provide the appellant with the proper VCAA 
information, as specifically directed by the Board, the claim 
must be returned to the RO/AMC so that this task may be 
fulfilled.

Additionally, the record indicates that the appellant has 
requested that he be allowed the opportunity to provide 
testimony before the Board prior to a final decision being 
issued by the Board.  It appears that there has been some 
confusion as to whether the appellant wants a hearing in 
Washington, DC, before the Board, or a videoconference 
hearing, or a hearing before a Veterans Law Judge sitting in 
St. Petersburg, Florida.  It is also noted that a hearing was 
originally scheduled for August 29, 2006, before the 
undersigned.  The appellant apparently cancelled that 
hearing.  However, documents submitted immediately before the 
August 2006 hearing date and subsequently after that date 
strongly indicate that the appellant still desires a hearing 
before the Board and that he was unable to attend the August 
2006 hearing in Washington, DC, because of serious financial 
limitations and constraints.  

Pursuant to 38 C.F.R. § 20.703 (2008), an appellant may 
request a hearing before the Board subject to the 
restrictions of38 C.F.R. § 20.1304 (2008).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, therefore, the AMC/RO must 
clarify if the appellant still desires a hearing and, if so, 
where he would like that hearing to occur.  Upon obtaining 
this information, the AMC/RO should schedule such a hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2008).

The case is REMANDED to the RO/ AMC for the following 
development:

1.  The AMC/RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2008), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issues listed on the front page of this 
action.  In particular, the RO must 
inform the claimant what he must do in 
order to prevail on his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA.

2.  The AMC/RO should contact the 
appellant and discover whether he still 
wishes to provide testimony before the 
Board either by appearing before a 
Veterans Law Judge in Washington, DC, by 
participating in a videoconference 
hearing in St. Petersburg, Florida, or by 
presenting testimony before a Veterans 
Law Judge at the St. Petersburg RO.  The 
appellant should be notified that the VA 
will not reimburse him for his expenses 
if he chooses to participate in such a 
hearing.  If the appellant affirmatively 
replies, the RO/AMC should then schedule 
the appellant for a Board hearing, as 
requested by the appellant.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2008).  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



